Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 2/12/21, has been entered and acknowledged by the Examiner.  Claims 1-3 and 8-17 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-3 and 8-17 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 8-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mohler (US Pat. 9,805,311) in view of Watts et al. (US Pat. 10,621,462, hereinafter “Watts”), and further in view of Dupray (US Pat. 9,875,492).
Regarding claim 1, Mohler discloses a method of operating a crime forecasting system 
receiving a first time series dataset associated with a target geographical region, the first time series dataset relating time information to crime occurrences in the target geographical region (col. 4, lines 44-60; The server takes crime data as input and generates space-time forecasts using an ETAS point process model of crime. The forecasts are visualized using a mapping application such as Google maps and give the areas and time windows where police should direct patrols each day);
calculating a first time based crime pattern based on the first time series dataset (col. 4, lines 44-60; (1) conducting real-time analysis of evolving crime data via live connections with crime data bases; (2) using mathematical analysis to assign quantitative probabilities (the predictions) to where, when and what type of crime will occur; (3) projecting crime predictions into small (500.times.500' or 150.times.150 m), non-overlapping spatial target areas (boxes); and (4) making tactical recommendations for police resource allocations based on mathematical analyses);
receiving clustering information that relates the target geographical region to a first set of substantially non-overlapping geographical regions, the first set of non-overlapping geographical regions including the target geographical region (col. 5, lines 1-19; to process crime data from historical crime reports through a forecasting algorithm (the ETAS algorithm) to output a predictive pattern of crime on a visual display. Such predpol system 10 is generally available through a registered account);
augmenting the first time series dataset with a second time series dataset to create an augmented time series dataset, the second time series dataset to be based on at least one time series dataset relating time information to crime occurrences in at least one of the first set of non 
calculating a second time based crime pattern based on the augmented time series dataset; and, based on the second time based crime pattern, forecasting a crime pattern for the target geographical region (col. 3, lines 20-30; col. 4: The server takes crime data as input and generates space-time forecasts using an ETAS point process model of crime. The forecasts are visualized using a mapping application such as Google maps and give the areas and time windows);
wherein the at least one time series dataset relating time information to crime occurrences correspond to members of a subset, and based on the second time based crime pattern, forecasting a crime pattern for the target geographical region, wherein the subset is selected based on at least one attribute associated with both the target geographical region and each of the subset (col. 5, lines 1-19; Fig. 8; to process crime data from historical crime reports through a forecasting algorithm (the ETAS algorithm) to output a predictive pattern of crime on a visual display. Such predpol system 10 is generally available through a registered account);
wherein the at least one attribute is associated with at least one of population, demographics, economy, education, and land use (col. 5, lines 1-19; Fig. 8; to process crime data from historical crime reports through a forecasting algorithm (the ETAS algorithm) to output a predictive pattern of crime on a visual display. Such predpol system 10 is generally available 

But Mohler does not explicitly discloses subset of the first set of non-overlapping geographical regions that are not the target geographical region; however. Watts discloses subset of the first set of non-overlapping geographical regions that are not the target geographical region (col. 2, lines 20-35, adding additional geographical search regions to a prior geographical search region replacing the prior geographical search region with a non-overlapping new geographical search region, selecting a subset of a prior geographical search region and adding an additional geographical search region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Watts into Mohler to dynamically modify a geographical search region as referred to herein includes dynamically selecting a different geographical search region from a geographical search region used for a requested search.
It is old and well known the associate a proximity to at least one of a law enforcement facility, educational facility, and transportation facility; Dupray further discloses at least one attribute is further associated with a proximity to at least one of a law enforcement facility, educational facility, and transportation facility (sect. 1.A of columns 1&2; proximity or having access to facility, such as school). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dupray into Watts and Mohler to provide feasibility of a real estate transaction system to help identify a matching location based on many given criteria requested by the user (Dupray, col. 1).
Regarding claim 2, Mohler in view of Watts and Dupray disclose the method of claim 1, wherein the clustering information that relates the target geographical region to the first set of 

Regarding claim 3, Mohler in view of Watts and Dupray disclose the method of claim 1, wherein the clustering information that relates the target geographical region to the first set of substantially non-overlapping geographical regions is based on statistical differences between respective time based crime patterns associated with a second set of substantially non-overlapping geographical regions, the second set of substantially non-overlapping geographical regions not sharing any common members with the first set of substantially non-overlapping geographical regions (col. 5, lines 1-19; Fig. 8; Watts, (col. 2, lines 20-35, adding additional geographical search regions to a prior geographical search region replacing the prior geographical search region with a non-overlapping new geographical search region, selecting a subset of a prior geographical search region and adding an additional geographical search region).

Regarding claim 7, Mohler and Dupray disclose the method of claim 5, wherein the at least one attribute is associated with a proximity to at least one of a law enforcement facility, educational facility, and transportation facility (col. 5, lines 1-19; Fig. 8).

Regarding claims 8 and 15, see discussion of claim 1 above for the same reason of 

Regarding claim 9, Mohler in view of Watts and Dupray disclose the method of claim 8, wherein the statistical feature sets correspond to patterns, in time series datasets, that relate crime occurrences to time information (Fig. 8).

Regarding claim 10, Mohler in view of Watts and Dupray disclose the method of claim 8, wherein associating the geographical regions with one of a plurality of clusters is based on measurements of similarity between clusters as compared to similarity within clusters (col. 6, lines 30-40).
Regarding claim 11, Mohler in view of Watts and Dupray disclose the method of claim 8, wherein the attributes comprise demographic attributes and functionality attributes (col. 8, lines 55-62).

Regarding claim 12, Mohler in view of Watts and Dupray disclose the method of claim 8, wherein the statistical measures of independence relate a statistical dependence of crime occurrences in the geographical regions to the attributes associated with the geographical regions (Fig. 8).

Regarding claim 13, Mohler in view of Watts and Dupray disclose the method of claim 8, wherein the respective statistical feature sets are based at least in part on a feature distribution 

Regarding claim 14, Mohler in view of Watts and Dupray disclose the method of claim 13, wherein the feature distribution may be selected from a set comprising one or more of gaussian, t, chi-square, poisson and inverse Gaussian (col. 7, lines 20-30; probability distribution).

Regarding claim 16, Mohler in view of Watts and Dupray disclose the system of claim 15, further comprising: a display to present a forecasted crime pattern for the target geographical region.

Regarding claim 17, Mohler in view of Watts and Dupray disclose the system of claim 16, wherein the clustering information that relates the target geographical region to the first set of substantially non-overlapping geographical regions is based on statistical similarities between respective time based crime patterns associated with the first set of substantially non-overlapping geographical regions (Watts, col. 2, lines 20-35, adding additional geographical search regions to a prior geographical search region replacing the prior geographical search region with a non-overlapping new geographical search region, selecting a subset of a prior geographical search region and adding an additional geographical search region ),
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/TUANKHANH D PHAN/               Examiner, Art Unit 2154